NUMBER 13-13-00605-CR

                                 COURT OF APPEALS

                      THIRTEENTH DISTRICT OF TEXAS

                         CORPUS CHRISTI - EDINBURG


GERALD DEE BELL,                                                                          Appellant,

                                                   v.

THE STATE OF TEXAS,                                                                        Appellee.


                       On Appeal from the 147th District Court
                             of Travis County, Texas.



                                              ORDER
               Before Justices Rodriguez, Garza, and Benavides
                               Order Per Curiam

        Currently pending before the Court is appellant's pro se motion for access to the

appellate record in the above-referenced cause. 1                Appellant's counsel has filed an


        1This case is before the Court on transfer from the Third Court of Appeals in Austin pursuant to a
docket equalization order issued by the Supreme Court of Texas. See TEX. GOV'T CODE ANN. § 73.001
(West, Westlaw through 2013 3d C.S.).
Anders brief herein and appellant has been unable to examine the record so that he can

file a pro se brief.

       Accordingly, it is hereby ORDERED that the trial court ensure that appellant has

the opportunity to fully examine the appellate record on or before October 10, 2014, and

it is FURTHER ORDERED that the trial court notify this Court as to the date upon which

the appellate record was made available to appellant. See Kelly v. State, PD-0702-13,

2014 WL 2865901, at **3–4 (Tex. Crim. App. June 25, 2014).

       Appellant shall have thirty (30) days from the day the appellate record was first

made available to him to file his pro se brief with this Court. The State shall have twenty

days thereafter to file its response, if any.

       IT IS SO ORDERED.

                                                        PER CURIAM


Do not publish
Tex. R. App. P. 47.2(b).

Delivered and filed the
26th day of September, 2014.




                                                2